Exhibit 10.3

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT to the Employment Agreement (as defined below), effective
January 1, 2009, is hereby entered into as of this 31st day of December, 2008,
by and between Raptor Pharmaceutical Inc. (the “Company”) and Todd C. Zankel
(the “Employee”).

WHEREAS, the Company and the Employee entered into the Employment Agreement by
and between the Company and the Employee, effective May 15, 2006 (the
“Employment Agreement”); and

WHEREAS, the Company and Employee desire and agree to amend the provisions of
the Employment Agreement as provided below in order to reduce the risk of
potential adverse tax consequences to the Employee under Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties agree to amend the Employment Agreement, effective January
1, 2009, as follows:

 

1.

Section 5.2 of the Employment Agreement is amended to read as follows, with bold
and italicized text reflecting the changes:

Employee will be eligible to receive annual and discretionary cash bonuses as
determined by the Board of Directors, provided, however, that with respect to
any such bonus Employee must be employed on the date such bonus is scheduled to
be paid in order to be eligible to receive such bonus.

 

2.

Section 5.5 of the Employment Agreement is amended by inserting the following at
the end of that section:

Any reimbursement to the Employee for expenses under this Section shall in all
events be paid to him on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred. The payment or
reimbursement of expenses pursuant to this Section in one taxable year of the
Employee shall not affect the amount of the payment or reimbursement in any
other taxable year. The right to payment or reimbursement under this Section
shall not be liquidated or exchanged for any other benefit.

 

3.

The first (1st) paragraph of Section 7.3 of the Employment Agreement is amended
to read as follows, with bold and italicized text reflecting the changes:

7.3          “Constructive Termination” Defined. “Constructive Termination”
shall mean, the occurrence of one or more of the following events, provided that
the Employee first gives the Company written notice of his intention to
terminate

 

LEGAL_US_E # 82000923.7

 



 

and of the grounds for such termination within ninety (90) days of the initial
occurrence of such event, the Company has not cured such event within thirty
(30) days of its receipt of such notice, and the Employee actually terminates
his employment for such reason within thirty (30) days of the Company’s failure
to cure:

 

4.

The first (1st) sentence of Section 7.3(e) of the Employment Agreement is
amended to read as follows, with bold and italicized text reflecting the
changes:

(e)          a Constructive Termination or a Termination without Cause within
twelve (12) months following a “Change in Control” of the Company, as defined
herein.

 

5.

Section 8.2(b) of the Employment Agreement is amended to read as follows, with
bold and italicized text reflecting the changes:

(b)          for three (3) months after the termination of Employee’s
employment, the Company shall continue to pay Employee (A) his salary under
Section 5.1 above at Employee’s then-current salary, less applicable withholding
taxes, payable on the Company’s normal payroll dates during that period, (B) his
annual cash bonus pro rata for three (3) months under Section 5.2 above, payable
in a lump sum upon the expiration of the three month period described in this
section, (C) shall continue his benefits under Section 5.3 above, and (D)
Employee’s options under section 5.4 shall continue to vest for three months
after termination, and

 

6.

Section 8.4(b) of the Employment Agreement is amended to read as follows, with
bold and italicized text reflecting the changes:

beginning on the next payroll date immediately following the termination of
Employee’s employment, the Company shall continue to pay Employee for twelve
(12) months after such termination, (A) his salary under Section 5.1 above at
Employee’s then-current salary, less applicable withholding taxes, payable on
the Company’s normal payroll dates during that period, (B) his annual cash bonus
under Section 5.2 above, which amount shall be paid upon the expiration of the
12 month period described in this section, and in no event later than the end of
that taxable year, and (C) shall continue his benefits under Section 5.3 above,
and

 

7.

The following shall be added to the end of Section 8.4(c) of the Employment
Agreement:

Notwithstanding anything to the contrary contained herein, any additional
amounts payable by the Company pursuant to this Section 8(c) shall be paid to
the Employee by the end of the Employee’s next taxable year following the
taxable year in which the Employee remits the related taxes.

 

8.

Section 9.5 of the Employment Agreement is amended to read as follows, with bold
and italicized text reflecting the changes:

 

- 2 -

LEGAL_US_E # 82000923.7

 



 

 

9.5         Withholding; Code Section 409A. All sums payable to Employee
hereunder shall be reduced by all federal, state, local and other withholding
and similar taxes and payments required by applicable law. Notwithstanding
anything in this Agreement to the contrary, if any amounts or benefits payable
under this Agreement in the event of the Employee’s termination of employment
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A, payment of such amounts and benefits shall commence when the
Employee incurs a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from the Company and any entity that would be considered a single
employer with the Company under Code Section 414(b) or 414(c) (“Separation from
Service”). Such payments or benefits shall be provided in accordance with the
timing provisions of this Agreement by substituting the Agreement’s references
to “termination of employment” or “termination” with Separation from Service.
Notwithstanding the foregoing, if at the time of the Employee’s Separation from
Service the Employee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), any amount or benefits that the constitutes
“nonqualified deferred compensation” within the meaning of Code Section 409A
that becomes payable to the Employee on account of the Employee’s Separation
from Service will not be paid until after the earlier of (i) first business day
of the seventh month following the Employee’s Separation from Service, or (ii)
the date of the Employee’s death (the “409A Suspension Period”). Within 14
calendar days after the end of the 409A Suspension Period, the Employee shall be
paid a cash lump sum payment equal to any payments (without interest) and
benefits that the Company would otherwise have been required to provide under
this Agreement but for the imposition of the 409A Suspension Period. Thereafter,
the Employee shall receive any remaining payments and benefits due under this
Agreement in accordance with the terms of this Section (as if there had not been
any Suspension Period beforehand). For the purposes of this Agreement, each
payment that is part of a series of installment payments shall be treated as a
separate payment for purposes of Code Section 409A.

 

9.

Section 9.7 of the Employment Agreement is amended to read as follows, with bold
and italicized text reflecting the changes:

 

9.7

Amendment; Compliance with Section 409A.

(a)         This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.

(b)         This Agreement is intended to comply with (or be exempt from) Code
Section 409A, and the Company shall have complete discretion to interpret and
construe this Agreement and any associated documents in any manner that
establishes compliance with (or an exemption from) the requirements of Section
409A of the Internal Revenue Code of 1986, as

 

- 3 -

LEGAL_US_E # 82000923.7

 



 

amended (the “Code”). If, for any reason including imprecision in drafting, the
Agreement does not accurately reflect its intended establishment of compliance
with (or an exemption from) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Company.
Nevertheless, and notwithstanding any other provision of this Agreement, neither
the Company nor any of its employees, directors, or their agents shall have any
obligation to mitigate, nor to hold the Employee harmless from, any or all taxes
(including any imposed under Code Section 409A) arising under this Agreement.

 

10.

All Employment Agreement references to section numbers and defined terms are
amended to reflect the above modifications.

 

11.

Nothing herein shall be held to alter, vary or otherwise affect the terms,
conditions, and provisions of the Employment Agreement, except as noted above.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment and such
Amendment shall be effective as of the date first written above.

THE COMPANY:

Raptor Pharmaceutical Inc.

 

By:

/s/ Raymond W. (“Bill”) Anderson

 

Its:

Director

 

THE EMPLOYEE:

 

By:

/s/ Todd C. Zankel

 

 

Name:

Todd C. Zankel, Ph.D.

 

 

- 4 -

LEGAL_US_E # 82000923.7

 

 

 